*181Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Greg P. Givens seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Givens v. Zimmerman, No. 5:12-cv-00155-FPS-JES, 2014 WL 4264837 (ND.W.Va. Aug. 27, 2014). We deny all of Givens’ pending motions, including his motions for sanctions, to strike, for consideration of additional issues, and for a hearing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.